Title: From Thomas Jefferson to Robert Mitchell or William Lewis, 14 March 1781
From: Jefferson, Thomas
To: Mitchell, Robert,Lewis, William



Sir
In Council March 14th 1781

I have the pleasure to inform you of the arrival of the Marquis De La Fayette at York. Whether a Naval Force is come yet or not, I have not heard. I hope this will find you at Hoods with your little Fleet. Should it not I must request you to fall down there immediately with all the vessels. A vessel with some provisions for the Army and other articles goes from hence this evening. Be pleased to receive her under your Care. You may hourly expect Orders from the Marquis Fayette.
I am very desirous to know what force you have. I am &c.,

T. J.

